Citation Nr: 0812937	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968, with service in the Republic of Vietnam 
from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision in which the 
RO denied service connection for a low back disability.  The 
veteran filed a notice of disagreement (NOD) in June 2006, 
and the RO issued a statement of the case (SOC) in November 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in January 2007.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional medical evidence with a waiver of 
initial RO consideration.  The additional evidence includes a 
physician's opinion concerning the veteran's low back 
condition and relationship to service.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has been diagnosed with disc disease, and 
there is a probative (persuasive) private medical opinion 
that the veteran's low back disability is related to service; 
there is no contrary medical evidence or opinion.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for lumbar disc disease are 
met.  38 U.S.C.A. §§ 1110, 5103A, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim on appeal in light of the above, and in 
view of the Board's favorable disposition of the claim, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in service, or from aggravation of a pre-existing injury 
suffered or disease contracted in service.  See 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).


Considering the totality of the evidence, to include the 
probative medical opinions, the Board finds that by resolving 
all reasonable doubt in favor of the veteran, the criteria 
for service connection are met.

In this case, service treatment records (STRs) reflect that 
on entrance examination in May 1966, the veteran's spine was 
evaluated as clinically normal.  On contemporaneous self-
report of medical history, the veteran reported that he had 
previously been treated by a chiropractor; the examiner noted 
lumbosacral strain, remote.  The veteran was found qualified 
for duty with no physical profile.  In May 1967 the veteran 
was evaluated for complaints of low back pain radiating to 
his left hip.  His range of motion was limited.  He was sent 
to the hospital for further evaluation.   On examination, the 
veteran reported that he had episodes of low back pain since 
he was six years old that always affected his left side.  X-
rays of the lumbosacral spine was essentially negative, 
except for notation of slight lumbar spine straightening 
suggesting muscle spasm; slight scoliosis to left.  There was 
no evidence of disc pathology.  The disposition was low back 
strain and he was placed on light duty.  

The veteran was referred to the surgical hospital for 
evaluation of chronic low back pain in June 1967.  The 
examiner in June 1967 found no changes from May.  The veteran 
had muscle strain, but no evidence of disk pathology.  

An August 1967 STR and memorandum reflect that the veteran 
was seen in the orthopedic clinic.  The examiner opined that 
the veteran has genuine low back pain, but not severe enough 
to warrant a profile.  The examiner stated that the veteran 
should not have field duty and would benefit the Army if an 
assignment without heavy lifting could be found.

October 1967 STRs reflect that the veteran continued to 
complain of low back pain as well as pain in the thoracic 
region of the spine with trouble breathing; however, the 
examiner at that time did not believe there were enough 
findings to warrant a permanent profile and so there was no 
reason the veteran could not go to the field.  The veteran 
was placed on a profile that found he was not medically 
qualified for full duty, by reason of low back sprain, and 
his major assignments were only limited by no prolonged 
bending or lifting of over 50 pounds. 

The veteran's August 1968 separation examination was negative 
for complaints, findings, or diagnosis related to the lower 
back.  

Post service, a January 1996 computed tomography (CT) scan 
revealed an impression of slight posterolateral bulging of 
the disc at L4-5 and left sided posterolateral bulging at L5-
S1 

A January 1996 private hospital record reports the veteran's 
"problem" was: lumbar disc disease with resultant low back 
and bilateral hip pain (after he had slipped on some ice).

In an April 1996 private medical record, T. Winkler, M.D. 
reported an impression of herniated disk with lumbar stenosis 
affecting the right lower extremity.

A June 2001 private hospital record notes that the veteran 
had disc surgery and a herniating disc for which he receives 
injections. 

In a November 2005 letter from the veteran's most recent 
Chiropractor, T. R. Whitty, D.C. stated that the veteran has 
been a patient at his chiropractic office since August 1991 
and had been adjusted repeatedly for a lumbosacral 
spondylolisthesis.  

In a January 2006 letter, the veteran's previous 
Chiropractor, A.R. Todd, Jr., D.C., confirmed that he and his 
father (now deceased) did examine and treat the veteran for a 
low back condition from about November 1968 until about 1991.   

On VA examination in April 2006, the veteran reported that he 
had problems with low back pain as young as six years old and 
he saw a chiropractor.  The examiner noted that the veteran 
reported this upon his induction examination in May 1966.  
The veteran reported having low back pain in service, and the 
examiner noted such findings in the STRs.  The veteran stated 
that when he was discharged in August 1968, and at that time 
he was not having significant back problems; however, in the 
next year or two he developed further problems with his low 
back and has had chronic, intermittent low back pain since.  
He noted that there have been intercurrent events that have 
exacerbated his low back pain over the years.  The diagnosis 
was chronic low back pain with history suggestive of right 
lower extremity radiculopathy.  The examiner stated that the 
veteran has known disc disease per a 1996 CT scan.  Current 
x-rays showed small osteophytes in lower lumbar spine and 
there may be some disc space narrowing at L5 and S1.  
Currently, the veteran was unable to have an MRI without his 
eye doctor's clearance letter.  The VA examiner discussed how 
the veteran had significant treatment for this low back 
condition while in the military service.  In addition, he 
commented that the veteran had treatment for a low back 
condition prior to service and also an exacerbation of his 
back problem in 1996 with lifting.  The VA examiner concluded 
that based upon this chronic intermittent back pain, it was 
his medical opinion that he could not resolve the question as 
to the relationship of back pain to military service without 
resorting to mere speculation.

Thereafter, the veteran submitted a March 2007 letter from 
his private physician, Dr. Winkler, who stated that he had 
seen the veteran since 1995 for intermittent episodes of back 
pain that are discogenic in origin.  Dr. Winkler furthered 
that the veteran's history was that he has had back pain off 
and on since an injury he suffered while serving in the 
military in Vietnam.  According to the history, Dr. Winkler 
opined, that it is more likely than not that the veteran's 
back problems are sequelae from the injuries he received 
during his service in Vietnam.  

In a June 2007 VA Form 21-4138, the veteran's representative 
stated that they would be submitting an additional statement 
from Dr. Winkler after he had the opportunity to review all 
of the medical evidence of record.  

In a July 2007 letter, Dr. Winkler stated that he reviewed 
the veteran's STRs and it was his opinion that the veteran's 
low back condition is likely a sequelae from those injuries 
received during service.  He furthered that although the 
veteran stated that he received chiropractic care prior to 
his military service, he was still found to be fit for duty, 
served in the military, and was sent to Vietnam.  In any 
case, Dr. Winkler further opined that if the veteran's 
current condition is not a direct sequelae from his injuries 
in his service record, those injuries permanently worsened 
his conditions, and have progressed over time to his current 
condition.  Lastly, Dr. Winkler commented that the type of 
condition that the veteran has resulted from an old injury 
and is consistent with sequelae based on a review of the 
veteran's service treatment records and the injuries 
sustained during service.  

During the August 2007 Board hearing, the veteran testified 
that as a child at 6 years, he went to a chiropractor for 
what was probably muscle sprain, but he had no permanent 
injury.  He played sports in high school, where he then 
injured his back.  He thought what happened at that time was 
he probably sprained his thoracic spine playing sports as a 
freshman, but he continued playing sports in high school.  
The veteran furthered that he was fine on entry in service 
and during basic training.  The veteran's representative 
pointed out that there was no disability found on entrance 
examination into service.

Initially, in this case, it is apparent that the evidence 
shows the veteran was treated for complaints of low back 
pain, which was diagnosed as low back strain during active 
service, and it can be argued that a low back condition pre-
existed the veteran's service.  However, as the record does 
not show, by clear and unmistakable evidence, that there was 
a diagnosis of a low back disability prior to service or that 
a low back condition, did, in fact, become manifest prior to 
service, the presumption of soundness applies to this case.  
See Wagner, supra; 38 U.S.C.A. § 1111 (West 2002).

In addition, the Board notes that the record reflects post 
service back problems variously assessed as posterolateral 
bulging of the disc at L4-5 and left sided posterolateral 
bulging at L5-S1 (as revealed by January 1996 CT scan), 
lumbar disc disease, herniated disk with lumbar stenosis, 
lumbosacral spondylolisthesis, chronic low back pain with 
history suggestive of right lower extremity radiculopathy, 
and most recently, intermittent episodes of back pain that 
were discogenic in origin.
While an assessment of pain alone, without evidence of 
underlying pathology does not establish a disability upon 
which to predicate a grant of service connection (see 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) and 
Evans v. West, 12 Vet. App. 22, 31-32 (1998)), here, by 
considering the overall medical evidence associated with the 
record, the Board finds that the objective medical evidence 
indicates the veteran has underlying lumbar disc disease.  
Hence, the Board is satisfied that the veteran has a current 
disability for compensation purposes.  

Further, the service treatment records show that the veteran 
was treated on several occasions for chronic low back pain.  
However, the Board points out that the veteran has alleged a 
back injury that is not specifically documented in his 
service treatment records.  However, the veteran is competent 
to assert the occurrence of such an in-service incident (see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)), and, in this 
case, the Board finds that the veteran's assertions appear to 
be credible.  In this regard, the Board observes that the 
veteran has been consistent in his reports as to the 
occurrence of the accident and resulting problems.  
Furthermore, in support of the occurrence of the back injury, 
the veteran's STRS document complaints and treatment for 
chronic low back pain, with a diagnosis of low back strain, 
at the time period alleged, during his period of service in 
the Republic of Vietnam.

Moreover, as noted above, the veteran has submitted medical 
records and letters from private health care providers that 
each supports his claim by showing continuity of symptoms and 
treatment since service for a low back condition.  
Additionally, the veteran has submitted two opinions from his 
private physician, Dr. Winkler,  that the veteran's current 
low back disability is related to active service, or in the 
alternative, if the veteran had a preexisting low back 
condition, it was permanently worsened by service and has 
resulted in his current low back disability.  The Board finds 
probative the collective opinions of Dr. Winkler in March and 
July 2007 on the question of etiology and current disability 
underlying the veteran's low back pain/low back condition.  
Significantly, the aforementioned private medical opinions - 
reached based on the physician's treatment of the veteran and 
consideration of his documented medical history (specifically 
his STRs) and assertions, constitutes competent evidence 
addressing the question of etiology of the disability for 
which service connection is sought, and there is no medical 
evidence or opinion that contradicts such opinion.  In this 
regard, the Board finds that the April 2006 VA examiner's 
conclusion that he could not provide a nexus opinion without 
resorting to mere speculation was neither in support of or 
unfavorable to the veteran's claim for service connection.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  See Willis v. Derwinski, 1 
Vet. App. 66 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question, the Board finds that 
the criteria for service connection for lumbar disc disease 
are met.


ORDER

Service connection for lumbar disc disease is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


